Citation Nr: 0934100	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss prior to March 16, 
2007.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral hearing loss beginning on 
March 16 2007.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO) that granted service connection for bilateral hearing 
loss and assigned a noncompensable rating, effective on 
October 31, 2000.  

In a June 2007 rating decision, a 10 percent rating was 
assigned for the service-connected bilateral hearing loss, 
effective on March 16, 2007.  As such, the Veteran has 
essentially been assigned staged ratings for his bilateral 
hearing loss.  

Accordingly, the issue has been separated as indicated on the 
initial page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  Prior to March 16, 2007, the VA audiometric findings 
showed not more than level I hearing in the right ear and 
level IV hearing in the left ear.  

3.  On March 16, 2007, the audiometric testing showed that 
the service-connected bilateral hearing loss disability was 
manifested by level III hearing in the right ear and level IV 
hearing on the left.  


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss prior 
to March 16, 2007 were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.85, 4.86, including Diagnostic Code 6100 (2008).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral hearing loss 
since March 16, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.85, 4.86 including Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

With regard to the claim increased initial rating, the Board 
observes that the appeal of that issue arises from the 
decision that granted service connection for that 
disability.  Once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied, further notice 
is not warranted, and any defect in the notice is deemed to 
be non-prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  Moreover, Vazquez-Flores spoke only to 
cases of entitlement to an increased rating.  Because there 
is a distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard in this case.  

In a January 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim. 

Subsequently, in a February 2007 letter, he was advised of 
how disability ratings and effective dates were assigned.  
Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records and examination reports, and the Veteran's 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the Veteran in considering this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp.v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as noted in the Introduction above, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

The service-connected bilateral hearing loss has been 
assigned staged ratings of noncompensable and 10 percent 
under the provisions of Diagnostic Code 6100 of the Schedule 
for Rating Disabilities, 38 C.F.R. §§ 4.85, 4.86.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2008).  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2008).  

At a VA examination in October 2005, the audiometric studies 
revealed puretone thresholds of 40, 35, 65 and 85 decibels 
for the right ear and 35, 35, 75, and 75 decibels for the 
left ear at 1000, 2000, 3000, and 4000 hertz, respectively.  
The average pure tone threshold in the right ear was 56 and 
in the left ear was 55.  Speech discrimination ability was 96 
percent in the right ear and 76 percent in the left ear.  The 
examiner diagnosed bilateral mild to severe sensorineural 
hearing loss.  

At a subsequent VA audiological examination in March 2007, 
audiometric studies revealed puretone thresholds of 45, 55, 
80, and 95 decibels in the right ear and 40, 50, 80, and 85 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 68 and in the left ear was 63.  Speech discrimination 
ability was 84 percent in the right ear and 76 percent in the 
left ear.  The examiner diagnosed the veteran with mild to 
profound sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear. 

The findings on the Veteran's audiometric studies in October 
2005 correlate to a designation of level I hearing in the 
right ear and level IV hearing in the left ear.  Table VII of 
§ 4.85 provides for a no percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  

More severe hearing loss was not clinically demonstrated 
until the Veteran's second VA audiological examination that 
was conducted on March 16, 2007.  Consequently, the Veteran 
did not meet the criteria for an initial compensable rating 
for his bilateral hearing loss prior to March 16, 2007, and 
this aspect of the claim must be denied.  

The findings on the Veteran's audiometric examination in 
March 2007 correlate to a designation of level III hearing in 
the right ear and level IV hearing in the left ear.  Table 
VII of § 4.85 provides for a 10 percent evaluation under 
Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  

Consequently, the Veteran does not meet the criteria for a 
rating in excess of 10 percent for his bilateral hearing 
loss, and this aspect of the claim must also be denied.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings higher than those assigned, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 
noncompensable rating under Diagnostic Code 6100 prior to 
March 16, 2007, and a 10 percent rating from that date.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  

Evidence of an exceptional disability picture, such as 
frequent hospitalization or marked interference with 
employment due to the hearing loss disability has not been 
demonstrated.  Hence, the Board finds that consideration of 
an extraschedular rating is not indicated in this case.  


ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss, prior to March 16, 2007, is denied.  

An initial rating in excess of 10 percent for the service-
connected bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


